Title: From Abigail Smith Adams to Louisa Catherine Johnson Adams, 15 May 1810
From: Adams, Abigail Smith
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy May 15 18110 1810

When I closed my Letter; last week to my son by captain Smith, I fully intended to have written to you, but my health has been very miserable for the last three Months, so that for many weeks I have not been able to touch a pen, a universal debility and weakness daily reminds me of my decay. it is then that the distance, and seperation from my dear Children most Sensibly wounds me, yet it ought to prepare and reconcile me, to that final seperation which must ever long take place.
Altho we have heard from you quite as often as we had reason to expect, during the winter season, we shall soon be looking for Letters as the spring opens, and unlocks the Northern Ocean.
I cannot bear to contemplate the distance you are from me. do you not experience the same sensation, when thought crosses the Atlantic, and your dear Children rise in view before you, together with all the links which bind you in close amity to those you have left behind?
even every Tree, plant and flower, find a superiour interest in our bosoms, if they are the natives of our own Soil; altho not half so beautifull, or fragrant as those of a foreign Country. This is an instinctive Love of Country. The frozen Laplander, and the burning affrican feel the same partiality.
I doubt not, that the splendid scenes which surround you: when become familiar, are viewed with less interest, as custom effaces their impression, than the simple stile, which communicates pleasure; from being attaind with more ease, and enjoyed with more comfort.
I am confirmed in these observations, by Letter which I have received from your Mother, in which She describes the perplexity of your situation—when the means are so inadequate to the end it requires great skill and judgement, “to shape the course—you must extricate yourself by a return to America. what shall I say that Country deserves, which will not support its own dignity, a Country rich in resources, and increasing wealth? yet it will have no mercy as respects pecuniary affairs.
we have had the pleasure of a visit from your Brother Boyed, and learnt from him, and from Letters received the 24 April from your Mother, that your family were all well.
your mother writes me, that she was much mortified, and grieved, that she had not any Letters from Catharine, by the same opportunity which brought yours, to your Sisters. I became the apologizest for her, by saying, that she must have written by some other conveyance, for that we had received a duplicate from mr Adams, the original had not yet reachd us.
your sons are both well, and with us to day. John stands by me with a pen ready prepared for me to write a Letter to his Mamma. I must commission his Cousin Abbe to that office. he grows daily more, and more like his Mother, George like his Father, in looks, and in many other respects, he even partakes of a little too much positiveness—which was an error I endeavourd to correct in his Father in early life, but the Boy inherits it, by regular descent as his Father did before him—Age, a knowledge of the world, and experience will correct it, and molify it into firmness, and inflexibility.
I suppose Catharine would like to learn something respecting her Boston acquaintance, miss Hannah Storer is soon to be maried to mr Keating. The difference in Age is rather too much, but the amiable virtuous, and respectable Character of the Gentleman is an over balence. miss Eliza Otis is published to mr Lyman—many other matches in contemplation, not yet made visible
our Family Groupe are now all well, each member present a kind remembrance. write to me my dear daughter, and let me know how you have supported change of climate, mode of living &c believe me with Sincere affection / your Mother
Abigail Adams